NORTONI, J.
The questions involved in this case are identical with those involved in the case of Grimes v. St. Louis & Southwestern Railroad Company 184 Mo. App. 117, 168 S. W. 317 (decided today). Plaintiff recovered in this case for damage to,crops occasioned by an overflow because of defendant’s alleged failure to construct and maintain an opening through and across its right of way. Defendant prosecutes the appeal.
By a stipulation of the parties on file, it is agreed that the same judgment shall be entered in this case as is given in the Grimes case, above referred to.
The judgment is accordingly reversed and the cause remanded, to be proceeded with in accordance with the views expressed in the opinion in Grimes v. Southwestern Railroad Company, supra. It is so ordered.
Reynolds, P. J., and Allen, J., concur.